DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The rejection with respect to 35 USC 112, b has been withdrawn.
3.	Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 12- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0299859) (hereafter Lu) in view of Khadloya et al. (US 2019/0259284) (hereafter Khadloya).
 	Regarding claims 1 and 13, Lu discloses a vehicle comprising: 
a vehicle body having a camera (see, fig. 1, 108) and at least one ego part connection (see, Fig. 1, trailer, 104); an ego part connected to the vehicle body via the ego part connection (see, Fig. 1); and ECU (see, Fig. 1, 114) communicatively coupled to the camera (see, Fig. 1, 108) and configured to receive a video feed from the camera (see, paragraph [0031]-[0040]). But, Lu does not explicitly disclose the collision detection system being configured to identify an exclusion region of each frame corresponding to the ego part, perform an object detection on a remainder of each frame, and generate a collision detection warning in response to an object being detected by the object detection system. However, in same field of endeavor, Khadloya teaches in paragraph [0075], an ROI can be determined based on a rate of travel of the vehicle 122.  For example, when the vehicle 122 travels at 40 miles per hour, the ROI can include regions greater than 15 meters away from the vehicle and in a direction of travel of the vehicle 122.  Regions less than 15 meters away can be excluded from the ROI because the time to notify the driver and for the driver to react would be insufficient.  In an example, the ROI can include regions that are greater than 15 meters away from the vehicle 122 when the vehicle travels at 40 miles per hour.  By limiting the ROI, false alarms can be reduced and a processing load can be decreased.  In an example, the pre-processor 212 can be configured to determine the ROI.  The ROI can be determined in such a manner that the first processor circuit 102 can scan the area within which the vehicle 122 can experience a collision at any given time. Clearly, here, the unnecessary region of interest need not to be considered to reduce the processing load and hence excluded and that particular ROI is interpreted as exclusion zone. Therefore, it would have been obvious to one of ordinary skilled in the art to use the teachings of Khadloya and combined with the Lu, as a whole, so as to exclude the region of interest of the ego 
 Regarding claims 12 and 14, the combined teachings further discloses the vehicle, wherein the exclusion zone includes at least one fully surrounded inclusion zone (Khadloya teaches in paragraph [0075], an ROI can be determined based on a rate of travel of the vehicle 122.  For example, when the vehicle 122 travels at 40 miles per hour, the ROI can include regions greater than 15 meters away from the vehicle and in a direction of travel of the vehicle 122.  Regions less than 15 meters away can be excluded from the ROI because the time to notify the driver and for the driver to react would be insufficient.  In an example, the ROI can include regions that are greater than 15 meters away from the vehicle 122 when the vehicle travels at 40 miles per hour.  By limiting the ROI, false alarms can be reduced and a processing load can be decreased.  In an example, the pre-processor 212 can be configured to determine the ROI.  The ROI can be determined in such a manner that the first processor circuit 102 can scan the area within which the vehicle 122 can experience a collision at any given time. Clearly, here, the unnecessary region of interest corresponding to the trailer in the disclosure of the Lu are excluded and need not to be considered to reduce the processing load and hence excluded and that particular ROI is interpreted as exclusion zone).
 Regarding claim 15, the combined teachings further discloses the method, wherein the first portion further includes at least one inclusion zone (Khadloya teaches in paragraph [0075], an ROI can be determined based on a rate of travel of the vehicle 122.  For example, when the vehicle 122 travels at 40 miles per hour, the ROI can include regions greater than 15 meters away from the vehicle and in a direction of travel of the vehicle 122.  Regions less than 15 meters away can be excluded from the ROI because the time to notify the driver and for the driver to react would be insufficient.  In an example, the ROI can include regions that are greater than 15 meters away from .

8.	Claims 2-4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Khadloya and further in view of Sagi Eppel, “Classifying a specific region using convolution nets with an ROI masks as input (hereafter Sagi) (see IDS).
Regarding clams 2 and 18, the combined teachings do not explicitly disclose the vehicle wherein the collision detection system is a neural network trained via a data set including exclusion zones corresponding to at least one type of ego part. However, in same field of endeavor, Sagi teaches in Fig. 1, Convolutional neural nets (CNN) are the leading computer vision method for classifying images. In some cases, it is desirable to classify only a specific region of the image that corresponds to a certain object. Hence, assuming that the region of the object in the image is known in advance and is given as a binary region of interest (ROI) mask, the goal is to classify the object in this region using a convolutional neural net. This goal is achieved using a standard image classification net with the addition of a side branch, which converts the ROI mask into an attention map. This map is then combined with the image classification net. This allows the net to focus the attention on the object region while still extracting contextual cues from the background. Figure 2. Three different methods for using the attention region with neural nets: a) blacking out the background region; b) cropping the region around the ROI and using it as a separate image; c) using the ROI mask as an additional input to the net. Therefore, it would have been obvious to one of 
Regarding claims 3 and 19, the combined teachings further discloses further discloses the vehicle, wherein the data set includes exclusion zones corresponding to a plurality of types of ego parts (Khadloya teaches in paragraph [0075], an ROI can be determined based on a rate of travel of the vehicle 122.  For example, when the vehicle 122 travels at 40 miles per hour, the ROI can include regions greater than 15 meters away from the vehicle and in a direction of travel of the vehicle 122.  Regions less than 15 meters away can be excluded from the ROI because the time to notify the driver and for the driver to react would be insufficient.  In an example, the ROI can include regions that are greater than 15 meters away from the vehicle 122 when the vehicle travels at 40 miles per hour.  By limiting the ROI, false alarms can be reduced and a processing load can be decreased.  In an example, the pre-processor 212 can be configured to determine the ROI.  The ROI can be determined in such a manner that the first processor circuit 102 can scan the area within which the vehicle 122 can experience a collision at any given time. Clearly, here, the unnecessary region of interest need not to be considered to reduce the processing load and hence excluded and that particular ROI is interpreted as exclusion zone).
Regarding claim 4, the combined teachings do not disclose the vehicle, wherein the plurality of types of ego parts includes a bucket, a ripper, a door, a staircase, a trailer, and a dolly. ( Lu teaches trailer, 104, [0035] When no trailer or trailer camera is connected to the system, the ECU processes image data captured by the vehicle cameras (such as a forward camera having a forward field of view, a rearward camera having a rearward field of view, a driver-side camera having a sideward field of view at the driver-side of the vehicle, and a passenger-side camera having a sideward field of view at the passenger-side of the vehicle) to generate the surround view video 

 10.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu ,Khadloya and further in view of Radim Tylecek, “ Consistent semantic annotation of outdoor datasets via 2D/3D label transfer” (hereafter Radim) (See IDS).
 	Regarding claim 5, the combined teachings do not disclose the vehicle, wherein each frame of the data set includes at least one annotation corresponding to the exclusion zone defined in the frame. However, in same field of endeavor, Radim teaches in 3.2.2. Initialization of 3D map geometry in which 3.2.2. Initialization of 3D Map Geometry The 3D Map Editor (described in Section 4.1) is employed to manually produce a sketch 3D description of the scene. The schematic 3D map M = (G, S) consists of a free-form ground surface mesh G and a set of primitive shapes S = {si} representing map objects and parts. Each shape si ∈ R 9 is attributed with a location, orientation and dimensions (9 DOF). The 3D map is initialized from the segmented point cloud (background part excluded): Object shapes S are initialized as bounding boxes around object cloud segments similar to [17]. Ground mesh G is initialized using Delaunay Triangulation (DT) of the ground segment. Vertices of the DT are uniformly sampled from ground points. 3.3. Semantic Image Annotations the next step is to annotate 2D images in the video stream(s). The previously produced semantic point cloud is loaded into the 2D Image Annotation Tool (described in Section 4.2) together with the recorded image streams, camera calibration and poses. Therefore, it would have been obvious to one skilled in the art to combine the teachings of Radim with the Lu and Khadloya, 
 	Regarding claim 6, the combined teachings further discloses the vehicle wherein the at least one annotation is an image plane annotation corresponding to at least one feature of the image (see, Radim, Fig. 1, 2.1. annotation of seed images based on similarity in visual feature spaces).
 	Regarding claim 7, the combined teachings further discloses the vehicle of claim 5, wherein the at least one annotation is a 3D space annotation corresponding to a relative positioning of the ego part and the vehicle (Radim, abstract, 3D model of traversed scene to project segmented 3D objects into each camera frame to obtain an initial annotation of the image, 2.2. 3D scenes A Markov Random Field (MRF) is used to segment the mesh automatically into regions, which the user iteratively merges or splits to separate individual object instances. Additional automation is provided to recognize objects similar to a given template, e.g., allowing one to set the class to label all chairs simultaneously).
 	Regarding claim 9, the combined teachings further discloses the vehicle, wherein the collision detection system is configured to generate a 3D geometry of an ego part corresponding to the identified exclusion region (see, Radim, 3. Proposed pipeline, disclose projection of annotated 3D geometry into images given the camera poses, Fig. 3, scene geometry 3D map and image annotations, 3.2.2.).

 11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Khadloya and further in view of Golden et al. (US 2020/0380675) (hereafter Golden).
 	Regarding claim 8, the combined teachings do not disclose the vehicle, wherein the video feed is augmented using at least one of Y-axis flipping, image smoothing/blurring/stretching/skewing, addition of Gaussian noise, and increasing or decreasing contrast. However, in same field of endeavor, Golden teaches in paragraph [0026], the at least one 

 12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Khadloya and further in view of Fursich et al. (US 2016/0137126)(hereafter Fursich).
	Regarding claim 20, the combined teachings do not disclose the camera is mirror replacement camera. However, in same field of endeavor, Furisch teaches in paragraph [0162], An image captured by a (mirror replacement-) camera will capture the required field of view (regular view) with the necessary magnification (or image scaling) and resolution as like to be seen in FIG. 11A. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Fursich with the Lu and Khadloya, as a whole, so as to use mirror replacement camera to capture the required field of view, the motivation is to yield predictable results.

Allowable Subject Matter
13.	Claims 10,11,16,17 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/10/2022